Citation Nr: 0932704	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  96-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the neck, with retained metallic fragment, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966 and from February 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that confirmed 
and continued the noncompensable evaluation then in effect 
for the Veteran's service-connected shell fragment wound of 
the neck.  This case was previously before the Board in 
September 1998 and July 2003, and was remanded on each 
occasion for additional development of the record.  By rating 
action dated in March 2004, the RO assigned a 10 percent 
evaluation for the shell fragment wound residuals, effective 
July 1993.  In a decision dated in October 2004, the Board 
denied the Veteran's claim for a rating in excess of 10 
percent for the residuals of the shell fragment wound of the 
neck.  The Veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order August 11, 2005, granted a Joint Motion to Vacate and 
Remand (Joint Motion).  In January 2006, the Board again 
remanded the claim for additional development.  The Board 
remanded the case in February 2007, and it is once again 
before it for appellate consideration.


FINDING OF FACT

The residuals of the shell fragment wound to the neck are 
manifested by a retained metallic fragment and a non-tender 
scar.  Any limitation of motion of the cervical spine is not 
due to the shell fragment wound.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the neck with retained 
metallic fragment have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.56, (as in effect prior to, 
and after July 3, 1997); 4.73, Diagnostic Code 5323 (2008); 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (as in effect 
prior to, and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

This appeal arises from a rating decision issued prior to the 
enactment of the VCAA.  In September 2003, March 2007, and 
August 2008 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
March 2007 and August 2008 letters advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed condition, and the 
effect that the condition has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  In addition, the letter advised the Veteran 
of the evidence needed to establish a disability rating and 
effective date for the claims on appeal.  The case was last 
readjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, VA examination 
reports, and the Veteran's statements, including his 
testimony at a hearing at the RO.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The September 1995 statement of the 
case, and the November 1996, March 2004 and June 206 
supplemental statements of the case, as well as the Board's 
October 2004 decision included relevant diagnostic criteria 
for rating the Veteran's service-connected disability.  The 
arguments raised by the Veteran's representative reflect 
actual knowledge of the rating criteria and what is needed to 
establish a higher rating.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Subsequent to the Veteran's claim, the regulatory criteria 
for evaluating muscle injuries were revised, effective July 
3, 1997.  62 Fed. Reg. 30235-30240 (June 3, 1997) (codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 Fed. 
Reg. No. 30235-30237.  The Board finds that, as applied in 
the Veteran's case, there is no material difference in the 
original and revised version of the regulations pertaining to 
the evaluation of muscle injuries.  See Mariano v. Principi, 
17 Vet. App. 305 (2003); VAOPGCPREC 3-00.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c)(d).

Under the rating criteria in effect since July 3, 1997, 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.56(d).

A muscle disability is considered to be slight if it is a 
simple wound of muscle without debridement or infection.  
Evidence of a slight muscle disability includes service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability.  The 
objective evidence of a slight muscle disability includes 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Muscle disability is considered to be moderately severe it if 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance compared to the sound 
side.  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Evidence of 
severe muscle injury includes service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings characteristic of severe muscle disability include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

A 30 percent evaluation may be assigned for severe injuries 
to Muscle Group XXIII.  Function:  Movements of the head; 
fixation of shoulder movements.  Muscles of the side and back 
of the neck:  Suboccipital; lateral vertebral and anterior 
vertebral muscles.  When moderately severe, a 20 percent 
evaluation 
may be assigned.  When moderate, a 10 percent evaluation may 
be assigned.  A noncompensable evaluation may be assigned 
when the injury is slight.  Diagnostic Code 5323.

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the Veteran's scars.  However, the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 3002).

A 50 percent evaluation may be assigned for disfiguring scars 
of the head, face or neck when complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  When severe, especially 
if producing a marked or repugnant and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent evaluation may 
be assigned.  When moderately disfiguring, a 10 percent 
evaluation assignable.  Diagnostic Code 7800 (as in effect 
prior to August 30, 2002).  

As of August 30, 2002, disfigurement of the head, face, or 
neck with one characteristic of disfigurement warrants a 10 
percent evaluation.  Disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two 
or three characteristics of disfigurement warrants a 30 
percent evaluation.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, a 50 percent 
evaluation may be assigned. Disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2008).

Other revised rating criteria which must be considered 
include that for superficial, unstable scars, which warrant a 
10 percent evaluation.  Note (1) for this rating code defines 
an unstable scar as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803.

The revised rating criteria further states that scars which 
are superficial and painful on examination merit a 10 percent 
evaluation.  Diagnostic Code 7804.

The Board notes that the criteria for rating scars were 
further revised, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was filed before October 28, 2008, the claim 
will only be evaluated under the rating criteria prior to 
that date.  See 73 Fed. Reg. 54,708 ("This amendment shall 
apply to all applications for benefits received by VA on or 
after October 23, 2008").

The service treatment records reveal that the Veteran 
sustained multiple shell fragment wounds due to a mortar 
explosion in November 1965.  One shell fragment struck him 
just anterior to the left ear, and perforated the left ear 
drum.  The service treatment records do not show treatment 
for a shell fragment wound of the neck.  The separation 
examination in March 1966 noted healed scars of the chin and 
left leg.  When he was examined for re-enlistment in February 
1967, there was no demonstrable deformity in the neck.  A 
February 1969 note indicates that the Veteran sustained 
multiple shell fragment wounds that resulted in fractures of 
the left fibula and left mandible, as well as a perforation 
of the left tympanic membrane.  The cervical spine was 
evaluated as normal on the separation examination in November 
1969.  No scars were noted.  However, the Notes 
section of the examination indicated that he had a small 
fragment of shrapnel in 
the posterior neck.  

The Veteran was afforded a general medical examination by the 
VA in May 1966. He related that when he was injured in 
service, one fragment struck his left ear, coursed down the 
left side of his neck to near the cervical spine and remained 
there.  The examination contained no findings concerning the 
neck scar.  An X-ray of the cervical spine revealed an 
irregular metallic density of the soft tissues.  

On VA neuropsychiatric examination in May 1966, the Veteran 
asserted that he still had shrapnel on the back of his neck 
and that it was a little stiff and hurt a little every so 
often.  

On VA examination in November 1985, there was a one-
centimeter scar just anterior to the left pinna.  No foreign 
bodies were palpated.  The examiner stated that there were no 
scars elsewhere on the neck.  An X-ray of the cervical spine 
revealed a metallic density but was otherwise unremarkable.  

The Veteran was hospitalized by the VA from April to May 1986 
for an evaluation of low back pain.  An examination of the 
neck was normal.  

On VA examination in October 1986, there was limitation of 
motion of the cervical spine and tenderness to palpation in 
the back of the neck.  There was no swelling or localized 
heat.  An X-ray of the cervical spine disclosed a question of 
minimal anterior subluxation of C4 and C5, but this was not a 
definite finding.  

VA outpatient treatment records show that the Veteran was 
seen in November 1988 and reported increased neck pain.  He 
said he had no radicular symptoms.  There was full range of 
motion.  The assessment was status post gunshot wound to the 
neck.

The Veteran submitted a claim for an increased rating for his 
neck disability in July 1993.

VA outpatient treatment records show that mild degenerative 
changes were noted on an X-ray of the cervical spine in 
December 1993.  In February 1994, the Veteran complained of 
severe neck pain radiating to the left shoulder.  It was 
indicated that he had very limited range of motion of the 
cervical spine.  The diagnosis was cervical spondylosis.  

The Veteran was examined by the VA in June 1996.  There was 
some tenderness during compression of the paravertebral areas 
of the cervical spine.  Range of motion was restricted in all 
directions due to pain.  The diagnoses were chronic neck pain 
with radiologic evidence of degenerative joint disease and 
narrowing of the C6-7 disc space, with metallic fragment, and 
history of shrapnel wound of the neck.  

VA outpatient treatment records show that the Veteran was 
seen in February 1998 and stated that he had neck pain 
related to an old injury.

On VA orthopedic examination in June 2001, the Veteran 
asserted he sustained a shrapnel injury that was left in his 
posterior pericervical spinal musculature area.  He stated 
that he had discomfort in the neck after lifting more than 
30-40 pounds.  An examination showed that he had some 
perispinal tenderness to palpation, particularly in the upper 
left cervical area.  No masses were palpated.  Forward 
flexion was to 80 degrees; extension was to 60 degrees; 
lateral bending was to 30 degrees, bilaterally; and rotation 
was to 70 degrees, bilaterally.  The impression was shrapnel 
injury to the cervical spine.  The examiner noted that he 
reviewed the claims folder.  He commented that it was more 
likely than not that the Veteran's discomfort in the upper 
left cervical spine area was due to the in-service shrapnel 
injury.  He added that the Veteran did not have a tremendous 
amount of discomfort in his neck if he was not lifting heavy 
objects.  He was not taking any medications for his neck 
discomfort.  

The Veteran was again examined by the VA in February 2004.  
The examiner noted that he reviewed the claims folder.  The 
Veteran asserted that he had constant pain in the neck, and 
that he had required multiple injections into the cervical 
spine.  He reported he had flare-ups about three times a 
month, that they lasted for about one hour and that he was 
not able to move his neck at all.  He took medication for the 
neck pain.  He maintained he had some fatigability, but he 
had no history of problems with prolonged sitting or 
standing.  On examination, there was a well-healed, very 
small, 1.5 cm. scar in the nape of the posterior left neck.  
It was non-tender and did not radiate.  There was no evidence 
of skin breakdown.  The Veteran had significant skin changes 
secondary to prolonged sun exposure.  There was tenderness in 
the region of this VII cervical spine at its apex.  There was 
some mild pain in the region of the paraspinal musculature, 
including the trapezius which, however, fired well.  Muscle 
strength was 5/5.  There was limitation of motion of the 
cervical spine.  There was no evidence of muscle atrophy or 
soft tissue loss.  There was no evidence of any limitation of 
motion secondary to weakness, fatigability, incoordination or 
restricted motion or pain on motion.  The pertinent 
impression was history of missile wound to the left neck 
region with residual sequelae.  

The examiner stated that he believed the Veteran had a 
history of a shrapnel injury to the neck.  He had evidence 
for significant loss of range of motion that was likely 
secondary to cervical spondylosis.  He concluded that it was 
as likely as not that the loss of range of motion was due to 
any shrapnel injury to the neck.  He added that the Veteran 
had "global osteoarthritis in his entire body, it was 
unclear, may be sense of speculation to state that the 
patient's original injury during his military service caused 
significant spondylosis which has caused loss of range of 
motion."  The examiner noted that he saw no evidence of 
significant muscle loss, particularly in the region of the 
scar in the posterior left lateral region of the neck.  He 
observed that the Veteran had excellent muscle strength in 
the paraspinal musculature.  He did not deny the fact that 
the Veteran had significant pain, likely all stemming from 
cervical spondylosis.  

Another VA examination was conducted in April 2006.  The 
examiner reviewed and summarized the evidence in the claims 
folder.  The Veteran noted that the wound to the neck did not 
receive a lot of attention in service, but might have been 
debrided.  On examination, it was indicated that the left 
trapezius muscle was more hypertrophied than the right at the 
base of the neck.  There were no adhesions of the trapezius 
muscle.  There was no evidence of tendon, bone, joint or 
nerve damage.  All neurologic symptoms in the upper 
extremities were due to either median nerve or ulnar nerve 
compression syndromes.  There was no weakness in the cervical 
spine musculature or upper extremity musculature as the 
result of a cervical spine condition.  There was 
straightening of the cervical spine with it held persistently 
at 20 degrees of flexion.  There was no change in range of 
motion of the cervical spine after repetitive motion, but 
there was increased spasm and pain, particularly in the 
posterior lateral trapezius muscle where it joined the 
shoulder deep to the W-shaped skin scar.  The paravertebral 
muscles of the cervical spine were strong.  The diagnoses 
were left posterior lateral trapezius muscle spasm 
progressing to the left occipital and then right occipital as 
likely as not aggravated by the shell fragment wound injury 
in service; asymptomatic retained shell fragment just to the 
left of the spinous process of C2; and degenerative joint 
disease and degenerative disc disease not likely caused or 
aggravated by the original shell fragment wound injury.  The 
examiner noted that the Veteran did not have a history of 
intervertebral disc syndrome as a result of his shell 
fragment wound injury.  He had developed intervertebral disc 
syndrome of the cervical spine over the years.  

Pursuant to the Board's February 2007 remand, a VA 
examination was conducted 
in July 2007.  The examiner, who had also conducted the April 
2006 examination, noted that he had again reviewed the 
Veteran's claims folder.  He related the assertion by the 
Veteran and his spouse that he had complained of soreness and 
stiffness of the neck on several occasions.  He stated that 
while the Veteran had developed arthritis in the neck, in his 
opinion, it was not due to the original shell fragment wound 
that lodged at the spinous process of C2, well away from any 
joints of the cervical spine.  The Veteran reported that he 
still experienced aching emanating from the neck scar, and 
that he took medication for the pain.  The examiner observed 
that the associated injuries of the left tragus, left 
tympanic membrane, internal and external auditory canals, and 
the muscles through which the shell fragment must have passed 
to reach the tip of the C2 spinous process did not affect the 
scar at the left posterior base of the neck.  He said that 
the symptom primarily was muscular pain from the scar at the 
left posterior base of the neck, and that such a scar could 
not cause cervical spine area pain from degenerative disc 
disease and degenerative joint disease, which were now 
apparently a part of the Veteran's problem.  The scar itself, 
located at the left posterior base of the neck over the 
lateral border of the trapezius muscle, did not affect any 
movement of the neck.

An examination revealed that the neck scar measured 3 cm. 
transversely by 2 mm vertically, and was indented by 2 mm.  
The scar was not hypertrophic, and was not fixed to 
underlying muscle or fascia.  The scar caused no impairment 
to movement of the left neck musculature or the cervical 
spine as a whole.  Range of motion of the cervical spine was 
limited by pain and stiffness.  The Veteran stated that the 
pain at the extremes of range of motion was throughout the 
entire cervical spine 
and not just at the scar of the left posterior base of the 
neck.  A neurological examination was normal, and unchanged 
from the previous examination.  The examiner indicated that 
the scar at the left posterior base of the neck caused no 
neurologic manifestations.  The scar was superficial and not 
deep enough to 
involve the spinal accessory nerve or the cervical spine and 
spinal canal.  He 
further commented that the Veteran did not have a history of 
intervertebral disc syndrome as a result of the shell 
fragment wound injury.  The subsequent osteophyte formation, 
and narrowing of the disc space was not caused by the neck 
scar.  The left trapezius muscle was mildly more 
hypertrophied than the right at the base of the neck.  The 
examiner believed this was due mainly to the Veteran pushing 
on the wheels of his wheelchair and strengthening those 
muscles without limitation to those muscles.  

The diagnoses were superficial, non-painful scar at the left 
posterior base of the neck, of uncertain origin, but likely 
occurring as a result of the shell fragment wound in service; 
and cervical spine degenerative joint disease and 
degenerative disc disease, not caused by the scar.  The 
examiner added that the scar was non-tender, non-disabling 
and caused no impairment to the range of motion of the 
cervical spine.  

The Veteran has been granted service connection for, among 
other disabilities, fracture of the left mandible, residual 
of a shell fragment wound; scar, residual of a shell fragment 
wound of the left lower jaw; tinnitus; hearing loss in the 
left ear; and for otitis media of the left ear.

For some 20 years following the in-service shell fragment 
wound, X-rays of the cervical spine were normal, other than 
for the retained metallic fragment.  The Veteran was 
diagnosed with cervical spondylosis in February 1994.  The 
Board acknowledges that following the June 2001 VA 
examination, the examiner concluded that the discomfort the 
Veteran was experiencing in the left cervical spine area was 
attributable to the in-service shrapnel injury.  Subsequent 
VA examinations have, however, shown that the limitation of 
motion of the cervical spine was related to cervical 
spondylosis.  While the VA examiner's opinion in February 
2004 seemed to conclude that such limitation of motion was 
due to the shrapnel injury to the neck, it must be observed 
that he then qualified his opinion.  In this regard, he 
conceded that the Veteran had osteoarthritis in his entire 
body and that, therefore, speculation had to be involved in 
any claim that the in-service injury had caused the 
spondylosis which resulted in the loss of motion of the 
cervical spine.  He pointed out that there was no evidence of 
significant muscle loss, and that the Veteran, in fact, had 
excellent muscle strength in the paraspinal musculature.  

During the July 2007 VA examination, the examiner explained 
why the cervical spine arthritis was not due to the shell 
fragment wound.  He observed that the shrapnel had not lodged 
in a joint in the cervical spine.  Thus, he provided a 
rationale for his opinion that the cervical spondylosis was 
unrelated to the shell fragment wound injury.  In contrast, 
the opinions suggesting that the Veteran's neck problems are 
due to the service-connected scarring do not contain any 
rationale.  Thus, the findings and conclusions on the July 
2007 examination must be given greater weight.

It is also significant to note that when the neck scar has 
been described, there is no clinical evidence that it was 
tender or painful.  Nonetheless, the 10 percent rating has 
been assigned on the basis of pain in the area of the 
retained fragment.  It must be noted that the February 2004 
and July 2007 VA examinations specifically noted that the 
scar was not tender.  The most recent examination also noted 
that the scar did not affect neck movement, and that it was 
not fixed to the underlying muscle or fascia.  The neck scar 
was superficial, quite small, and did not exhibit any 
characteristics of disfigurement.  

The Joint Motion stated that "[f]indings such as stiffness, 
limited motion and painful motion of the neck have been 
recorded since the initial post-service examination in 
1966."  While the Veteran reported on the May 1966 VA 
examination that it hurt in the area of the shrapnel, no 
muscle atrophies or weaknesses were noted on neuropsychiatric 
examination.  In addition, the general medical examination 
conducted at that time showed that the head, face and neck 
were essentially negative, and the musculoskeletal evaluation 
did not mention any neck scar.  Contrary to the implications 
in the Joint Motion, the Veteran did not report any problems 
involving the cervical spine or the neck scar when examined 
by the VA in September 1970.  

It was also stated in the Joint Motion that the presence of a 
retained metallic fragment mandates a finding that the injury 
was moderate, requiring a separate 10 percent evaluation 
under Diagnostic Code 5323.  However, it is noted that under 
38 C.F.R. § 4.56, a moderate disability of the muscles 
requires some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  These 
findings have not been shown on clinical evaluation.  As 
noted above, the scar is superficial, and any limitation of 
motion is not due to the scar.  Moreover, the Board notes 
that the 10 percent assigned in the March 2004 supplemental 
statement of the case was based on the presence of the 
retained foreign body and the mild pain in the paraspinal 
musculature including the trapezius, as the scar itself was 
not tender.  Assigning a separate 10 percent for these same 
complaints under Diagnostic Code 5322 or 5323 would be 
pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided). 

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's statements 
regarding the severity of the residuals of a shell fragment 
wound.  The Board finds, therefore, that the preponderance of 
the evidence is against the claim for an increased rating for 
residuals of a shell fragment wound of the neck with retained 
metallic fragment.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

An increased rating for residuals of a shell fragment wound 
of the neck with retained metallic fragment is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


